Name: 89/287/EEC: Council Decision of 17 April 1989 making an exception to the reference periods for the 1989 basic surveys of areas under vines for France and Italy provided for in Regulation (EEC) No 357/79
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  farming systems;  Europe
 Date Published: 1989-04-25

 Avis juridique important|31989D028789/287/EEC: Council Decision of 17 April 1989 making an exception to the reference periods for the 1989 basic surveys of areas under vines for France and Italy provided for in Regulation (EEC) No 357/79 Official Journal L 112 , 25/04/1989 P. 0018 - 0018*****COUNCIL DECISION of 17 April 1989 making an exception to the reference periods for the 1989 basic surveys of areas under vines for France and Italy provided for in Regulation (EEC) No 357/79 (89/287/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 1 (1) of Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines (3), as last amended by Regulation (EEC) No 490/86 (4), provides for the Member States concerned to carry out basic surveys of areas under vines every 10 years; Whereas, however, the practical carrying-out of this operation calls for, in two Member States, special provisions linked to the realization of other statistical operations, in particular the Community survey on the structure of agricultural holdings, as provided by Regulation (EEC) No 571/88 (5), as last amended by Regulation (EEC) No 807/89 (6); Whereas it is necessary to make the results of basic surveys of areas under vines available quickly, particularly with a view to monitoring the application of restructuring measures in the wine sector, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from the first indent of Article 1 (1) of Regulation (EEC) No 357/79: - the French Republic is hereby authorized to carry out a basic survey in 1988 or before 1 April 1989 at the latest, relating to the situation after grubbing and planting in the 1987/88 wine growing year, and - the Italian Republic is hereby authorized to carry out a basic survey in 1990 or before 1 April 1991 at the latest, relating to the situation after grubbing and planting in the 1989/90 wine growing year. Article 2 By way of derogation from Article 4 (1) of Regulation (EEC) No 357/79, the Italian Republic shall notify the Commission of the results of the basic survey as soon as possible and before 1 April 1992 at the latest. Article 3 This Decision is addressed to the French Republic and the Italian Republic. Done at Luxembourg, 17 April 1989. For the Council The President C. ROMERO HERRERA (1) OJ No C 79, 30. 3. 1989, p. 7. (2) Opinion delivered on 14 April 1989 (not yet published in the Official Journal). (3) OJ No L 54, 5. 3. 1979, p. 124. (4) OJ No L 54, 1. 3. 1986, p. 22. (5) OJ No L 56, 2. 3. 1988, p. 1. (6) OJ No L 86, 31. 3. 1989, p. 1.